Citation Nr: 0818229	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-31 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  This case was 
previously before the Board in August 2006, when the Board 
found new and material evidence was presented to reopen the 
claim of service connection for right ear hearing loss.  The 
Board reopened the case, and remanded the matter in order to 
send the veteran proper VCAA notice for his claim and 
schedule him for a VA audiological examination to ascertain 
the nature and extent of any current right ear hearing loss.  


FINDINGS OF FACT

1.  The veteran currently suffers from right ear hearing loss 
disability.

2.  Right ear hearing loss disability was noted on the 
entrance into service and pre-existed the veteran's active 
duty service.

3.  The veteran's right ear hearing loss disability did not 
permanently worsen during service beyond its natural 
progress.


CONCLUSION OF LAW

The veteran's preexisting right ear hearing loss disability 
was not aggravated during service.  38 U.S.C.A. §§ 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has complied 
with its duties to notify and assist the veteran in 
substantiating his claim for VA benefits.  In this respect, 
the Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102. 5103, 
5103A, 5107, 5126, (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to 
require that VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006), quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

The veteran's initial claim for compensation was received by 
VA in October 2003.  In an August 2006 letter pursuant to the 
VCAA, the RO advised the veteran of the types of evidence 
that he needed to send to VA in order to substantiate the 
claim, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support the claim for service connection.  He 
was advised to identify any evidence in support of the claim.  
In addition, he was informed of the responsibility to 
identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

In the same August 2006 letter the veteran was provided with 
notice as to how VA establishes a disability rating or an 
effective date should the underlying claim for service 
connection be granted.  

For the above reasons, the Board finds that the RO's notices 
in the August 2006 letter substantially complied with 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claim was readjudicated by the RO by means of a 
Supplemental Statement of the Case in July 2007.  Hence, any 
error with respect to the timing of the August 2006 letter 
was cured by this re-adjudication of the claim.

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified VA outpatient 
treatment records.  In addition, the RO obtained private 
treatment records from A.O.B.L., M.D., the Doctors 
Professional Services.  Moreover, the veteran was afforded a 
VA examination, as discussed in greater detail below.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection for Hearing Loss of the Right Ear

The veteran claims entitlement to service connection for 
hearing loss in his right ear.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on
June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:

If a preexisting disorder is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring 
a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the 
burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of 
the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 
3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F.3d at 1096; see also 38 C.F.R. § 3.306.

The veteran contends that his right ear hearing acuity was 
permanently damaged by exposure to significant gunfire noise 
during training on rifle ranges.  To the extent that the 
veteran had pre-exisiting hearing loss in his right ear prior 
to his entrance to service, the veteran contends that his 
right ear hearing acuity was permanently aggravated by this 
noise exposure beyond the otherwise natural progress of the 
pathology.

Preliminarily, the Board notes that the record shows that the 
veteran currently suffers from hearing loss disability in his 
right ear.  The Board finds that current hearing loss 
disability in the veteran's right ear has been shown to meet 
the regulatory requirements to be considered disabling, 
including as demonstrated in the audiometric data reported in 
the February 2007 VA audiology examination report.

The Board thus turns its attention to the evidence concerning 
the history of the veteran's hearing acuity in the right ear.  
The audiological evaluation of the right ear at the veteran's 
November 1979 entrance examination report shows the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
65
55

The Board observes that right ear hearing loss meeting the 
regulatory requirements to be considered disabling is shown 
in the noted set of audiological data; the right ear was 
noted to have auditory thresholds of 25 decibels or greater 
at 2000 Hertz, 3000 Hertz, and 4000 Hertz.  Therefore, the 
Board finds that a preexisting hearing loss disability was 
noted at the veteran's entrance to active duty service; the 
presumption of soundness is rebutted in this case.

The Board turns its attention to the question of whether the 
veteran's right ear hearing loss was permanently aggravated 
during his period of active duty service. 38 U.S.C.A. § 1153.  
Service medical records from March 1980 and June 1980 
indicate the veteran was prescribed medication for pain in 
his right ear resulting from firing rifles on the shooting 
range without wearing ear protection.  Both records indicate 
no increase in severity during the veteran's service but 
rather show treatment for the preexisting hearing loss 
disability.  As explained below, although the veteran was 
treated for right ear hearing disability, because the 
condition did not worsen, the service medical records do not 
show aggravation and are therefore insufficient evidence to 
show increased disability for the purposes of determinations 
of service connection based on aggravation under section 
1153.  

The veteran's February 2007 VA audiological evaluation of the 
right ear shows the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
50
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

The Board observes that this February 2007 audiological 
examination report shows auditory thresholds in the right ear 
lower than the corresponding thresholds reported in the 
November 1979 entrance examination audiological evaluation 
for 500 Hertz and 3000 Hertz and a higher threshold for 4000 
Hertz.  

The remaining question pertinent to resolving this appeal, 
then, is whether the veteran's right ear hearing acuity 
during active duty service represents permanent aggravation 
of the disability beyond what would be the natural progress 
of the pathology.  This question is essentially medical in 
nature. 

The Board's conclusion that the disability did not worsen is 
not based on its own independent medical judgment but instead 
upon the competent and persuasive medical evidence of record.  
The Board observes that the February 2007 VA examination 
report of record includes the examiner's medical opinion that 
the veteran currently has right ear high frequency loss, and 
the current hearing loss is similar to the veteran's right 
ear hearing loss that was recorded at service entry in 
November 1979 and did not significantly increase in severity 
beyond the natural process of the disease.  

The Board acknowledges that a July 2004 private audiologist 
opinion relates aggravation of hearing loss in the right ear 
to the veteran's reported in-service acoustic trauma.  Here, 
the Board finds that the evidence showing the veteran 
suffered from a preexisting hearing loss disability and that 
the veteran's right ear hearing acuity did not diminish 
during service is more persuasive. 
With regard to medical evidence, the Board notes that it has 
the responsibility to evaluate the evidence and decide the 
relative weight to assign the apparently conflicting medical 
opinions of record.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board must provide an adequate statement 
of reasons and bases for its rationale in making such 
judgements.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA medical examiner in February 2007 performed thorough 
audiological tests, reviewed the claims file, reviewed the 
private audiologist's opinion, and offered a supporting 
rationale for his opinion.  In contrast, Dr. A.O.B.L.'s 
medical opinion in support of veteran's claim is shown to 
have been limited to a review of history provided by him.  
While noting service in the armed forces contributed to 
veteran's impairment, Dr. A.O.B.L. offers no supporting 
rationale for this basis, as the veteran did not experience a 
significant increase in severity of right ear hearing loss 
during or after service beyond the natural process of the 
disease.  In addition, a sensorineural hearing loss in the 
right ear was clearly shown on service entrance and has not 
been demonstrated to have worsened over the years.  The Board 
finds that the private audiologist's opinion does not offer 
adequate support for the veteran's theory that his right ear 
hearing loss disability was permanently aggravated by his 
service.  Thus, the Board finds that the private medical 
opinions warrant a lesser degree of probative weight.  As 
noted, there is persuasive evidence, including 
contemporaneously recorded clinical data, contradicting the 
veteran's essential contentions.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  In this 
circumstance, the equipoise doctrine is not applicable.  
Service connection for right ear hearing loss is therefore 
not warranted.
 


ORDER

The veteran's claim of service connection for right ear 
hearing loss is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


